Citation Nr: 1145454	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  97-32 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, originally claimed as arthritis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied service connection for arthritis.

In April and November 2004, the Board remanded the claim for service connection for arthritis and fibromyalgia to the RO for further development, to include providing the Veteran with corrective and comprehensive VCAA notice and to schedule a Video Conference hearing for the issue on appeal.  

In March 2005, the Veteran and his wife testified at a Video Conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the claims folder.  

In June 2005, the case was again remanded to the RO for further development, to include obtaining any additional and/or outstanding treatment records and to afford the Veteran an additional VA examination and obtain additional opinions.

In May 2008, the Board granted service connection for arthritis and denied service connection for fibromyalgia.  Accordingly, the issue of service connection for arthritis is no longer on appeal.  However, the Veteran appealed the denial of service connection for fibromyalgia to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a Joint Motion to remand that claim to the Board.  

In the August 2009 memorandum decision, the Court vacated the Board's May 2008 decision with respect to the issue on appeal, and remanded the claim for readjudication consistent with the Court's memorandum decision.  Specifically, the Court directed that the Board provided additional reasons and basis for the finding that the Veteran did not have a current diagnosis of fibromyalgia.  

Thereafter, in April 2010, the case was remanded to the RO to afford the Veteran an additional VA examination and to obtain medical opinions as to whether the Veteran has a current diagnosis of fibromyalgia, and if so, whether such disability was incurred in, manifested during, or due to military service.  

In May 2011, following a July 2010 VA examination and a December 2010 response for clarification, the Board requested an additional VA advisory expert medical opinion to determine whether the Veteran's fibromyalgia is any incident of his military service, to include whether the notations in the service treatment records of chronic back and neck pain was an early manifestation of the Veteran's fibromyalgia.  The requested opinion was received in July 2011, and the case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran was given a diagnosis of probable fibromyalgia by a Certified Family Nurse Practitioner in 1993, and he was given a diagnosis of fibromyalgia by a Rheumatologist in 1996.  There have been subsequent diagnoses, and failures to diagnose, based in part on pressure points.

3.  Recent indications are that pressure points are not always diagnostic for fibromyalgia.

4.  The positive and negative evidence is essentially in equipoise.  It seems as likely as not that the fibromyalgia may be related to service and in-service findings.  The fibromyalgia seems to primarily affect the spine.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.202, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was not provided with preadjudication notice pertaining to his claim for service connection for fibromyalgia.  However, letters dated in March 2001, April 2002, April 2004, July 2005, and June 2007, provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection for fibromyalgia, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2007 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in January 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, limited service personnel records, post-service private and VA treatment records, VA examinations and reports, a VA medical opinion, agency records from the Social Security Administration (SSA), and lay statements and hearing testimony of the Veteran and his wife.

In addition, the Veteran was afforded a multiple VA medical examinations for fibromyalgia dated August 2002, October 2007, and July 2010 with an accompanying addendum dated December 2010, as well as an expert advisory VA medical opinion dated July 2011.  The Board finds that the combination of the aforementioned VA examinations and opinions is adequate to allow proper adjudication of the issue on appeal.  The VA examiners and reviewer reviewed the claims file, conducted a complete examinations when requested, recorded all findings considered relevant under the applicable laws and regulations, and considered the full history of the disability on appeal to the extent possible in light of what were described as illegible service treatment records.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument and in presenting for VA examinations.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he is entitled to service connection for fibromyalgia because he asserts that such condition developed during or is a result of his active military service.  Specifically, he asserts that the pain for which he was treated for during service was an initial manifestation of fibromyalgia.  In addition, while service connection has already been established for arthritis and cervical and lumbosacral spine disorders, the Veteran asserts that his fibromyalgia is a separate disability that is entitled to a separate grant of service connection.  

At the outset, the Board observes that the Veteran's service treatment records do not demonstrate, nor does the Veteran contend, that fibromyalgia was diagnosed during service.  Indeed, the objective medical evidence of record demonstrates that the Veteran was initially speculatively diagnosed with "probable fibromyalgia" as early as March 1993 by a Certified Family Nurse Practitioner.  In 1996, the Veteran received a diagnosis of fibromyalgia by his private Rheumatologist.  Although a diagnosis of fibromyalgia appears to be inconsistent throughout the appeals period, it has been confirmed by the most recent VA examinations and opinions of record.  Accordingly, the medical evidence of record must demonstrate that the Veteran's fibromyalgia manifested during his active military service or is otherwise related to or an incident of his military service.  

Turning to the evidence, review of the Veteran's service treatment records, including at the time of discharge, does not reveal a diagnosis of fibromyalgia during service.  Specifically, the Veteran's April 1979 enlistment examination was significant for non disqualifying defects and diagnoses of bilateral pes planus and a deformed 5th finger on the right hand.  Thereafter, service treatment records demonstrate that in April 1980, the Veteran suffered from a left shoulder strain with muscle spasm due to a basketball related injury.  In June and July 1980, he was diagnosed with 3rd degree bilateral pes planus which was noted to be a congenital defect.  

In May 1981, the Veteran was treated for left foot pain after a tray was dropped on it and for bilateral foot pain associated with running.  Diagnoses of falling arches with edema and contusions of both dorsal feet associated with trauma were noted.  

In June 1982, the Veteran was treated for a 3 to 7 day history of pain in the gut, low back, and right side of the groin following reports of frequent weight lifting and running.  The diagnosis was a possible pulled groin muscle and/or possible epididymitis due to a severe strain.  

In April 1983, the Veteran was diagnosed with a hematoma on the top of his right foot after a 155 mm. round weighing approximately 95-100 pounds landed on it.  Complaints of worsening back pain were also noted, "possibly from lifting."  In June 1983, the Veteran complained of a 1 week history of low back pain with some stiffness and tenderness upon palpitation in the low back and kidney region.  

In April 1984, the Veteran was treated for foot pain following trauma sustained during a soccer game.  In June 1984, a 1 month history of back pain was noted and "may have been job-related."  He helped lift "198" into and out of position.  He was diagnosed with a lumbar or sacral strain with instruction to rule out a urinary tract infection.  In August 1984, the Veteran was treated for a swollen right eye after he fell off of a rack and hit his head on the cement floor.  In October 1984, he was treated for soft tissue trauma to the right thigh when he caught a shoulder pad across the upper right thigh.  Significantly, hip and/or knee pain was denied.  

In April 1985, the Veteran reported a 2 week history of low back pain "due to lifting [a] howitzer in the field."  Mild tenderness and pain were present in the low sacral region of the back, particularly on the right side.  He was diagnosed with a low back muscle strain.  Two days later, he reported pain involving the entire back and weakness in his legs in the mornings.  He reported feeling like his knees were going to buckle when getting up.  In May 1985, he was assessed with chronic back pain, etiology unknown.  Back pain persisted through October 1985 and two additional service treatment notes state that the Veteran's history of back pain was due to heavy lifting or "lifting round for the 198 back in Bragg."  A spinal cord examination was negative and diagnoses included a chronic lumbar strain, a possible lumbar strain, chronic back pain of unknown etiology, and a minor paravertebral muscle spasm.

In September 1985, the Veteran underwent an orthopedic examination.  A six month history of low back and cervical neck pain was noted with mild diffuse tenderness.  X-rays obtained were negative.  He was diagnosed with low back pain, likely mechanical.

In October 1985, a Medical Board Evaluation noted a history of chronic low back pain since March 1985 when the Veteran was required to assist in moving a howitzer and boxes of ammunition daily for four weeks.  Physical examination revealed diffuse tenderness from the mid-cervical area to the lumbosacral area midline.  There was no point tenderness or paraspinal muscle spasm.  The final diagnosis was mechanical low back pain, which the Board found rendered the Veteran unable to perform his military occupational specialty (MOS) as an Artilleryman.  In December 1985, the Office of Naval Disability Evaluation Board deemed the Veteran unfit for duty and he was discharged from active service in February 1986.

Post service treatment records reveal that the first indication of complaints of or treatment for pain and tenderness is a private treatment record dated March 1993 from Certified Family Nurse Practitioner, J.R.  This treatment record reveals that the Veteran reported being discharged from service in 1986 due to a back condition and he dated the onset of "progressive back pain" 1 year earlier.  This treatment record reveals the initial diagnoses of "myalgia, probably fibromyositis and fibromyalgia."  In addition, it was noted that the Veteran's occupation at that time was a floor man which entailed a lot of walking and constant moving with bending and lifting.  

In June 1993, the Veteran underwent a VA Spine examination.  The areas affected included across the middle low back and up to the neck muscles, but not upon raising the shoulders, hands, or arms.  The Veteran "related some symptoms" to military service.  His employment at that time included working around cranes and grating heavy materials in a factory.  

VA treatment records dating from 1994 to 1995 reveal that in September 1994, the Veteran reported a 1 year history of pain in the low cervical and upper intrascapular areas that radiated down.  Low back pain was denied and it was noted that similar pain was experienced only once before.  X-ray examination of the cervical spine was normal.  The diagnosis was paraspinal T2-3 soft tissue pain.  A September 1994 VA Doctor's Statement of Disability reveals a diagnosis of myofascial syndrome.  Subsequently, it was noted that the Veteran reportedly received a letter 1 year prior pertaining to lab work that indicated "a question of muscle disease."  In July 1995, an x-ray of the lumbar spine revealed increased lumbar lordosis without any additional abnormal findings.  In August 1995, an orthopedic consultation for recurrent back pain revealed reports of a 12 year history of back pain with an onset during service, "without specific trauma."  Significantly, x-rays of the cervical and lumbar spine were within normal limits without evidence of degenerative disc or joint disease.  In November 1995, the Veteran reported that Dr. G, a private orthopedic physician, allegedly diagnosed :probable inflammatory arthritis in the back" in October 1995.  The Veteran failed to appear for a November 1995 VA Physical Medicine and Rehabilitation Consultation regarding the alleged diagnosis of inflammatory arthritis.  

In February 1996, chronic back pain radiating from the cervical spine to the mid back was noted.  Significantly, pain in the arms and legs was denied and foot pain was reported at the end of the day.  However, in November 1996, a VA treatment note indicated that a private Rheumatologist, Dr. P., diagnosed the Veteran with fibromyalgia due to complaints of diffuse polymyalgia in the arms, neck, back, legs, and feet.  

Review of the associated private treatment records from Dr. D.P. reveal that he began treating the Veteran in March 1996 due to a history of diffuse musculoskeletal pain that began during military service whereby the Veteran sustained multiple low back injuries.  Dr. D.P. stated that although the back injuries were treated in service, they never resolved completely.  Significantly, it was noted that the Veteran was medically discharged from service due to a back disability and his pain had evolved from being limited to the low back to being "all over."  It was noted that the Veteran worked 6 months during the past year due to diffuse myalgias and arthralgias with spasm and described diffuse swelling and stiffness and that he had attempted jobs that were quite physically demanding.  In regards to past medical history, "some type of minor surgery" was noted in 1989 and a family history of systemic rheumatic disease was denied.  Complaints of diffuse tingling and burning and some nonspecific numbness were noted.  Upon musculoskeletal clinical evaluation, there was 1+ tender points in characteristic locations for fibromyalgia.  Dr. D.P. diagnosed chronic low back pain with fibromyalgia and stated that fibromyalgia was the most likely problem considering the duration and characteristics of the problem.  

Additional private treatment records from Dr. D.P. dated from April 1996 to January 1997 reveal that in June 1996, the Veteran's condition was stable until a car backed over his left foot causing increased pain in other muscles.  In January 1997, the Veteran's fibromyalgia was in exacerbation due his vehicle being broadsided in a November 1996 motor vehicle accident.  Following the accident, the Veteran reported more diffuse pain.  Physical examination revealed prominent tender points "in usual locations for fibromyalgia."  Dr. D.P. stated that the association of fibromyalgia with trauma was very controversial, particularly with causation rather than exacerbation.  He stated that the Veteran's symptoms of prominent sleep disturbance with a non-restorative pattern and worsening fatigue were consistent with a findings that his fibromyalgia had worsened.  In March 1997, pain was noted in multiple muscles and joints of the back, knees, and the upper and lower extremities.

Private physical therapy treatment notes dated from December 1996 to February 1997 show that the Veteran's fibromyalgia was aggravated by a motor vehicle accident when he hit his head on the ceiling of the car.  At the December 1996 consultation, lumbar lordosis was observed in standing position.  A February 1997 progress report noted that the Veteran had a tendency to stand with hyperlordotic posture.  

In February 1997, the Veteran underwent a private rheumatology consultation with Dr. P.G.S., M.D.  On that occasion, the Veteran reported being discharged from service in 1986 with chronic low back pain which was treated with nonsteroidals for a long period of time.  A November 1996 motor vehicle accident was noted with subsequent increase in pain.  Review of the Veteran's service treatment records was noted with extensive manual labor and many low back injuries which resulted in the Veteran's discharge.  Significantly, it was noted that pain evolved predominantly from the low back to almost everywhere.  Also significant, is notation that the Veteran had significant workups elsewhere, however, Dr. D.P. was unaware of the specifics.  A physical musculoskeletal examination revealed extreme tenderness wherever the Veteran was touched (anterior chest wall, posterior muscles, the neck of the deltoids, and the natural aspect of the hips), consistent with a diagnosis of fibromyalgia.  Diagnostic impressions were significant for fibromyalgia and mechanical back pain.  Psychiatry and Pain Control Center consultations were recommended.  

In March 1997, the Veteran underwent a VA Spine examination.  On that occasion, the Veteran reported that pain in the neck and low back began during service in the 1980's and continued problems were reported since discharge.  Physical examination revealed good posture, no fixed deformities, no atrophy or spasm of the musculature of the back, and normal range of motion of the cervical, dorsal, and lumbar spine without objective evidence of pain on motion.  X-rays of the cervical and lumbar spine revealed some straightening of the cervical lordosis which possibly reflected muscular spasm secondary to pain.  There was no evidence of fracture/dislocation or prevertebral soft tissue swelling, and the disc space height of the lumbosacral spine was preserved without evidence of acute bony abnormalities.  

In April 1997, private inpatient treatment records revealed complaints of severe back pain.  He further reported pain started at the top of his head and went to the back of his neck, across the shoulder blades and muscles, all the way to the bottom of the back and then "to the leg and made his leg numb."  The Veteran reported that the pain described began in the 1980's and was aggravated in a November 1996 motor vehicle accident which "banged [him] around real good and aggravated all of [his] systems."  The Veteran's diagnosis included, among other things, pain disorder with psychological and physical features.  

In October 1997, a statement from the Veteran's private Rheumatologist, Dr. D.P., M.D., stated that he had treated the Veteran for one and a half years for fibromyalgia which he described as a chronic musculoskeletal pain syndrome of unknown etiology associated with a non-restorative sleep pattern and fatigue.  

In December 1998, VA inpatient treatment notes were significant for fractures of the foot and right hand following an altercation, admitted cocaine use, and a past medical history of fibromyalgia and a "question of sciatica."  A review of symptoms was remarkable for crepitus and stiffness in the neck and complaints of cervical, thoracic, and lumbar back pain radiating into the legs and feet.

VA Pain Clinic treatment records dating from January 1999 to September 1999 reveal reports of pain in the neck and low back since service and complaints of aching pains "all over" which were diagnosed as fibromyalgia in 1996.  The Veteran described his fibromyalgia as aching spasms, cramps in various areas of the body, and muscle twitching at times.  He reported sleeping approximately 2 hours per night.  Upon examination, diffuse paravertebral and muscular tenderness was noted upon palpitation of the back.  Regarding a diagnosis, the VA physician stated that despite complaints of total body pain, he was unable to find discrete tender points consistent with fibromyalgia.  Upon follow-up in March 1999, continued chronic pain in the neck and cervical and lumbar areas was noted, however, on this occasion, the onset was dated in 1996.  In August 1999, there was diffuse tenderness present in the neck and upper back.  The diagnostic assessment was chronic pain and likely fibromyalgia.  A September 1999 follow-up treatment note concerning fibromyalgia revealed that electron spin resonance imaging and rheumatoid factor testing was performed to rule out an inflammatory condition.  The results were within normal limits.  As such, it was noted that there was no evidence of connective tissue disease and the Veteran was discontinued from the VA Pain Clinic.  A follow up treatment note revealed a diagnostic impression of multiple pain myofascial.  

A March 1999 VA treatment record shows complaints of pain from the neck to the back to both legs and intermittent cramps.  Tenderness to palpitation was noted "at multiple sites."  On this occasion, the Veteran reported experiencing such symptoms since 1983.

In December 1999, the Veteran underwent a VA Spine examination.  On this occasion, the Veteran dated only the onset of his back and neck pain to military service.  Physical examination of the cervical spine revealed pain around C6, however, there was no specific point tenderness, paraspinal muscle spasm, or evidence of radiculopathy.  Physical examination of the lumbosacral spine revealed pain around L4-5, however, there was no specific point tenderness.  A fairly marked exaggeration of the lumbosacral spine curve with muscle spasm was noted without evidence of radiculopathy.  The examiner indicated that the Veteran appeared to exaggerate the degree of pain experienced upon examination.  

In February 2000, VA inpatient treatment notes were significant for a past medical history of "chronic pain secondary to sciatica versus fibromyalgia."  In May 2000, a VA treatment note reveals that the Veteran was suspected of abusing Percocet which the Board notes was the medication used to treat pain due, at least in part, to fibromyalgia.  

In October 2000, a MRI of the Veteran's lumbar spine revealed degenerative disease superimposed on element of congenital spinal stenosis with a large left paracentral lateral L5-S1 disc protrusion.  MRI images of the cervical spine revealed straightening of the normal cervical lordosis and multilevel disc dehydration and an element of congenital spinal stenosis.  There was also mild disc bulging at from C4-C7.  X-ray images of the cervical spine also revealed lost of height of the C5 and C6 vertebral bodies.  

In December 2000, a VA Spine examination report noted that comparison of lumbar spine films with a March 1997 study revealed very mild osteophytic spurring of the lumbar vertebral bodies.  The examiner diagnosed a lumbosacral strain with arthritis.  

VA treatment records dating from October 2000 to July 2001 are significant for reports of a 10+ year history of back and bilateral leg pain.  In February 2001, a VA Neurosurgery Outpatient Consultation report reveals complaints of a 10 year history of neck, back, and bilateral leg pain.  The Veteran reported that his neck pain traveled into both upper extremities and he reported muscle tremors/twitches in the upper extremities.  In regards to his low back, the Veteran reported pain in the lumbar region that radiated down the back of the legs with muscle spasms.  It was noted that his neck and back were the most problematic, however, because none of the Veteran's multiple complaints were attributed to the L5-S1 disc herniation, it was noted that there was no clear neurosurgical issue and it was doubtful that there would be any benefit from surgery.  

In November 2001, following a MRI of the Veteran's right thigh and hip, he was assessed with leg pain and cervical and lumbar spondylosis.  In January 2002, VA inpatient treatment records reveal a past medical history of chronic pain syndrome secondary to spondylosis of the cervical and lumbar spine.  

In May 2002, a statement from the Veteran's private Rheumatologist, Dr. D.P. M.D., stated that he had treated the Veteran for 6 years for fibromyalgia.  He stated that such condition is an incurable condition manifested by widespread pain in multiple muscles and joints, and the cause of fibromyalgia is unknown.  He further stated that fibromyalgia also affects the sleep and causes a non-restorative sleep pattern.   

In August 2002, the Veteran was afforded an initial VA examination to determine the etiology of his fibromyalgia.  The claims folder was reviewed prior to the examination.  It was noted that complaints of pain during service pertained predominantly to the low back and neck.  The examiner noted a diagnosis of fibromyalgia as early as March 1993 in light of complaints of generalized body aches and pains.  Subjective complaints at the time of this examination included constant pain aggravated by changing weather and any kind of physical activity.  The Veteran reported pain "over his entire body" and spasms in the low back area that radiated down the legs.  He stated that pain started in the back of his neck and went down to the low back and involved his shoulders, arms, legs, and feet.  Trouble getting to sleep and staying asleep was noted with reported fatigue due to receiving only 4 hours of sleep per night.  

Upon physical examination at the August 2002 VA examination, tenderness was noted over the posterior neck, in the nuchal area over the entire neck bilaterally, at the base of the neck bilaterally, at the tips of the shoulders bilaterally, in the sacroiliac and lateral flank areas, in the entire area between the shoulder blades down to the lumbar area, and the entire spine was tender to touch.  There was no tenderness over the sciatic notch areas bilaterally.  Further complaints of pain were noted over the lateral epicondyles, elbows, forearms, hands, and bilateral thumbs.  There was no pain over the face, suprasternal notch, or the costochondral areas.  In regards to the lower extremities, pain was noted at the medial and lateral aspects of the knees bilaterally, above and below the knees, and over the feet.  Muscle strength in the involved areas was grossly normal, however, the hand strength was reduced.  The examiner diagnosed fibromyalgia and opined that the Veteran's history of back problems noted during service were best explained by his lumbar and cervical degenerative problems.  The examiner concluded that it was not possible to state whether the problems noted in service were manifestations of the Veteran's current fibromyalgia without resorting to mere speculation, however, the examiner provided no supporting rationale for that conclusion.  

Private rheumatology treatment notes from Dr. D.P. dating from January 2003 to September 2003 revealed that the Veteran's knees, ankles, and feet maintained normal mobility upon examination.  Dr. P. diagnosed focal osteoarthritis and fibromyalgia.  

In January 2003, VA treatment records show complaints of pain in the knees upon active range of motion with reports of slowly progressing knee pain.  In May 2003, the Veteran complained of constant pain and intermittent stiffness in his neck, right knee, and hip with pain in the right knee and hip, especially after being on his feet.  In August 2003, it was noted that the Veteran had recently been involved in another motor vehicle accident and he had new complaints of increased pain and numbness on the left side.  However, MRIs of the knees, hips, and spine did not seem to have changed enough to cause the kind of pain reported by the Veteran or his reported need for narcotic pain medications.  Significantly, a drug screen revealed that the Veteran was not taking the narcotic pain medications received from VA for pain control.  Instead, it revealed use of cocaine and other street drugs.  He was assessed with chronic pain, however, it was unclear how much was real pain.  

In February 2003, a VA spine examination revealed reports of daily spasms and stiffness in the low back and pain upon turning his neck from left to right.  Upon examination, there was no leg pain on leg raising or weakness in either lower extremity.  His reflexes were retained and touch was obviously felt throughout.  The examiner diagnosed lumbosacral and cervical degenerative disease that was symptomatic with painful motion.  The examiner stated that the Veteran had obvious pain but it was felt that his response to pain was exaggerated.

In accordance with the Board's November 2004 remand, in March 2005, the Veteran presented for a Video Conference hearing before the undersigned Veteran's Law Judge.  The Veteran testified that he began experiencing pain during service in 1983.  He reported seeking frequent treatment for pain during service in the cervical and lumbar spine, elbows, feet, and knees; however, he admittedly was never given a diagnosis of arthritis or fibromyalgia during service.  He stated that he was told during service that he had a little osteoarthritis that may or may not get better.  He stated that while fibromyalgia was not diagnosed during service, from his understanding, it was not a known diagnosis at that time.  He stated that fibromyalgia connected with the osteoarthritis and produced pain all over his body which contributed to the rest of his pain and made him unable to function normally.  He stated that to his knowledge, he was never injured during service, however, his MOS as a Field Artilleryman entailed a lot of heavy lifting with limited assistance.  The Veteran testified that following service, he received both VA treatment and private treatment from Dr. D.P. for his fibromyalgia.  He reported that current treatment for fibromyalgia included narcotic pain medication, medication to assist with sleep, and home exercises.  Significantly, the Veteran stated that his cervical spine condition caused radiation of pain from his neck into both arms which caused a loss of grip strength.

In August 2006, VA treatment records reflect admitted continued cocaine use.  In September and October 2006, VA treatment records noted continued generalized and vague complaints of aches and pain "all over."  Significantly, in September 2006, diagnoses of cervical and lumbosacral spondylosis were stated to be the causes of the Veteran's chronic pain.

In August 2007, the Veteran's wife, R.D., submitted a statement indicating that since the Veteran's medical discharge in 1986, he was able to hold down a job for a while until his service-connected injuries worsened.  She reported that the Veteran experienced severe pain all over his body and stated that pain was worst around the neck, back, and legs.  

In accordance with the Board's June 2005 remand, in October 2007, following a review of the claims folder, the Veteran underwent an additional VA examination in attempts to determine the etiology of any fibromyalgia diagnosed upon examination.  Significantly, despite prior reports that his conditions began during service, on this occasion, the Veteran reported experiencing multiple areas of musculoskeletal pain over the neck, shoulders, back and buttocks following discharge.  He was unable to remember the exact date of onset but he estimated that it began around 1998 or 1999.  The examiner noted diagnoses of lumbosacral and cervical degenerative disc disease.  The Veteran reported that after the MRI's were obtained that indicated degenerative disc disease, the physician stated that his pain is mostly related to his cervical and lumbosacral spine conditions.  Upon physical examination for fibromyalgia, the examiner stated that there was no unexplained fatigue and tender points were present over the bilateral occiput, left trapezius, right greater trochanter, and over the bilateral medial knee areas.  However, there were no tender points at the right trapezius, bilateral supraspinatus, bilateral gluteals, bilateral low cervical areas, bilateral second ribs, or at the lateral epicondyle.  

Following a review of the claims folder and a physical examination of the Veteran, the October 2007 VA examiner opined that it was less likely that the Veteran had a current diagnosis of fibromyalgia.  In this regard, the examiner observed that a diagnosis of fibromyalgia requires 11+ tender points out of 18, however, in this case, only 6 tender points were present upon examination.  The examiner further opined that the Veteran's multiple areas of musculoskeletal pain were related to his cervical and low back conditions because the multiple areas of musculoskeletal pain were aggravated upon worsening of low back and neck pain.  The examiner further stated that tender points at the occiput, left trapezius, and right greater trochanter were all due to radiating pain resulting from the Veteran's service-connected cervical spine and low back conditions which further indicates that the musculoskeletal pain is related to the Veteran's service-connected cervical and lumbar spine conditions.  

Accordingly, in May 2008, the Board denied service connection for fibromyalgia due to lack of a current diagnosis of fibromyalgia.  However, upon appeal to the Court, a Joint Motion for Partial Remand was ordered insofar as that decision pertained to service connection for fibromyalgia.  Specifically, the Court found that the Board's denial of service connection for fibromyalgia due to lack of a current diagnosis lacked sufficient reasons and bases because it did not adequately consider or discuss the diagnoses noted in the1996 and 1997 private treatment records.  Accordingly, the claim was remanded to the Board which again remanded the claim in April 2010 for an additional VA examination and opinion as to whether the Veteran had a current diagnosis of fibromyalgia, and if so, whether such was incurred in or due to active service.  

Accordingly, in July 2010, the Veteran underwent an additional VA examination.  Subjective complaints of hurting continuously "all over" were noted.  Upon request for further elaboration, the Veteran reported pain in the back, legs, ankles, and feet.  On this occasion, however, the Veteran reported seeking treatment in 1983 "for those problems."  The examiner indicated that a review of the claims folder revealed poorly legible service treatment records, however, they seemed to indicate chronic neck and back pain.  The 1996 and 1997 diagnoses of fibromyalgia were noted along with the recorded symptoms at the time such diagnoses were made.  Upon physical examination, tender points were present virtually throughout the Veteran's body, to include the 18 tender points for fibromyalgia, as well as additional tenderness at other points.  Given the Veteran's past diagnoses of fibromyalgia, the examiner opined that it is at least as likely as not that he had a current diagnosis of fibromyalgia.  In regards to any potential relationship between the Veteran's current diagnosis and his military service, the examiner stated that 
the service treatment records seemed to indicate neck and back pain which had been diagnosed as degenerative disc disease of both areas.  The examiner further stated that he did not see any direct evidence in the service records indicating a diagnosis of fibromyalgia, however, because the service records were largely illegible, the examiner concluded that a determination as to whether the Veteran's fibromyalgia arose during service could not be made without resorting to mere speculation.  However, the examiner did not indicate what evidence was necessary, if any, to enable a determination in this matter.  

Accordingly, in December 2010 the same examiner provided an addendum to the July 2010 opinion.  The examiner reiterated that the service records were poorly legible, however, they did reveal multiple incidents of chronic low back pain which was variously diagnosed as lumbar strains, muscle spasms in the trapezius area, neck pain, and paravertebral muscle spasms.  The examiner noted that the dates of the corresponding treatment records were largely illegible and the examiner again concluded that the requested opinions could not be provided without resorting to mere speculation.  This time, the examiner did state that the Veteran's lumbar and cervical spine conditions may coexist with fibromyalgia.  Again, no further rationale was provided.

Accordingly, in May 2011, after obtaining new copies of printed and more legible service treatment records, the Board requested an advisory expert medical opinion.  The Board requested an opinion as to whether it is at least as likely as not that the Veteran's fibromyalgia was incurred in or due to active service, to include whether the chronic neck and back pain noted in service was an early manifestation of the Veteran's diagnosed fibromyalgia.  

In July 2011, the requested VA medical opinion was received.  The reviewer indicated that the claims folder was reviewed, to include the most legible copies of Veteran's service treatment records, and post service VA and private treatment records.  The reviewer noted in-service treatment for back pain and muscle spasms and numbness at times without any positive neurological or x-ray findings.  The reviewer noted that such complaints generally followed physical activities or injury such as a basketball related injury, weight lifting, and moving a howitzer and ammunition.  The reviewer noted the September 1985 orthopedic consultation and the associated diagnosis of mechanical low back pain.  The reviewer acknowledged that post-service private treatment records from Dr. D.P. which indicated that the Veteran experienced continued problems with back pain since discharge which had never completely resolved, and over time, the pain extended all over consistent with a diagnosis of fibromyalgia.  

In regards to whether the Veteran's fibromyalgia was incurred in or due to service, the reviewer explained that there neither is nor was a diagnostic test for fibromyalgia, and since the Veteran's service, the criteria for a diagnosis had changed from the tender points criteria to a "widespread pain index" and "symptom severity scale" in 2010.  The reviewer stated that neither criteria were directly available during the Veteran's service and disagreement concerning the utility of the criteria and the importance of the tender points criteria was noted.  Specifically, the reviewer stated that the tender points criteria is said to be most useful for clinical trials versus for diagnosis of individual patients.  The reviewer stated that the disagreement concerning the utility of the tender points criteria is because their sensitivity is not sufficient to exclude the condition and specificity is not sufficient to establish a diagnosis.  The reviewer stated that if the Veteran did not satisfy the criteria at the specified time, one may conclude that the probability of fibromyalgia at that specified time would probably be less than 50 percent.  In this case, it was the reviewer's opinion that the Veteran's areas of pain and tenderness noted during service were too limited to satisfy either criteria for a diagnosis of fibromyalgia during service.  In addition, the reviewer stated that further evidence against a finding that fibromyalgia was present during service is that "generally," the service treatment records refer to lumbosacral strains and directly relate pain to an episode of overuse.  Moreover, the reviewer observed the absence of a diagnosis of fibromyalgia during service, as well as use of any analogous terms for the condition in the service treatment records.  While the reviewer did state that the service treatment records did reveal characteristics with some resemblance to those seen in fibromyalgia, such as the diffuse nature of pain over the back, the chronic and persistent symptoms without evident pathological findings, and lack of response to treatment, the reviewer then stated that such characteristics are not specific.  

In regard to whether the Veteran's fibromyalgia could be due to his military service, the July 2011 reviewer stated that the cause of fibromyalgia is unknown and there are probably many factors involved.  Even if chronic pain did start in service, the examiner indicated that it is unclear exactly what factors led to persistent generalized pain.  The reviewer stated that there is not enough known about fibromyalgia to be able to say whether it was due to active service verses genetic factors or other events that occurred between the date of the Veteran's discharge and the date at which he was considered to have diagnosable fibromyalgia.

Regarding the possibility that the chronic neck and back pain noted in service was possibly an early manifestation of the Veteran's current fibromyalgia, the July 2011 reviewer found that the pain noted during service was often directly related to physical activities causing back strain, with the biggest being moving the howitzer and ammunition.  Accordingly, the reviewer opined that it seemed most probable that the chronic neck and back pain noted during service was from strain related to the physical demands of the Veteran's activities at that time.  The reviewer observed that such opinion also appeared to have been the opinion at the time the pain was noted during service.  The reviewer stated that it is not possible to determine for certain if the persistence and severity of pain in service is due to fibromyalgia or whether the factors that lead to fibromyalgia after service also caused an increase in the severity of the Veteran's original back pain.  For instance, the reviewer noted the October 2010 MRI findings of "degenerative disease, superimposed on an element of congenital spinal stenosis with a large paracentral lateral L5-S1 disc protrusion" and concluded that such findings demonstrate that there were mechanical problems with the spine that could have contributed to the persistent problems.  

In September 2011, a letter was received from the Veteran's private Rheumatologist Dr. D.P., M.D., which reiterated his past statements of record indicating that the Veteran does have fibromyalgia which is of an unknown origin and that the pathophysiology of its onset and behavior remains an enigma.  Consequently, he said that statements about service connection are purely conjectural, and in the medical field, the medical professionals utilize evidence based medicine in order to make decisions and provide prognostic information and advice.  In that light, Dr. D.P. stated that the only scientific data "we" can provide is that the onset of the Veteran's symptoms occurred during service, and in other words, "there is a chronological relationship."  Short of that, he stated that there is no other data available on this question.  Summarizing, Dr. D.P. stated that the Veteran's fibromyalgia began during service, however, the origin of the condition along the lines of causation, like all other patients with the condition, is unknown.  Significantly, however, Dr. D.P. did not provide any supporting rationale pertaining to how and why he reached the conclusion that the Veteran's fibromyalgia began during service.  

Review of the record creates a fairly confusing picture in this case.  There are opinions for and against the claim, with some rationale presented.  While it would seem that the evidence first suggests the fibromyalgia several years after service, it seems generally conceded that the back pain in service might have been consistent with a finding of fibromyalgia, at least symptoms cannot be differentiated.

In the past, there were questions about the diagnosis of fibromyalgia given findings concerning compression points.  More recently, it has been indicated that this may not be the best way to diagnosis fibromyalgia.  Accordingly, there is some basis for concluding that the medical evidence has bypassed the rationale used previously.

Moreover, in view of the difficulty in differentiating the symptoms and given the mixture of opinions, it is concluded that the current evidence is in equipoise, and that the fibromyalgia, primarily effecting the back, can be related to the in-service findings.  Resolving reasonable doubt in the appellant's favor, service connection for fibromyalgia is granted.


ORDER

Entitlement to service connection for fibromyalgia is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


